Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 1 of 31




                     EXHIBIT 3
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 2 of 31


                                                                            Page 1
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.:9:18-cv-80176-BB/BR

              ----------------------------------------
              IRA KLEIMAN, as the personal             )
              representative of the Estate of David    )
              Kleiman, and W&K Info Defense            )
              Research, LLC                            )
                                  Plaintiffs,.         )
                                                       )
                      v.                               )
                                                       )
              CRAIG WRIGHT                             )
                                  Defendant.           )
              ----------------------------------------

                                   VIDEO-TAPED DEPOSITION OF

                                          DR. CRAIG WRIGHT

                                                  on

                                   Wednesday, March 18, 2020

                                        At the offices of:
                                           SCA Ontier
                                          Halton House
                                          20-23 Holborn
                                         London EC1N 3JD
                                         United Kingdom

              Taken by:
              AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 3 of 31


                                                                         Page 103
         1               A.        Dave was not doing any research.
         2    Dave was not an academic.            Dave didn't even finish
         3    university.
         4               Q.        Did you ever tell the Australian
         5    Tax Office such a trust was set up?
         6                         MR. RIVERO:      Same objection as
         7    previously about reliance on such transcripts.                    Go
         8    ahead and answer.
         9    BY MR. FREEDMAN:
        10               Q.        We gave you a standing objection to
        11    that, so you don't have to do that.
        12                         MR. RIVERO:      I'm just establishing
        13    my record.      Please go ahead.
        14               A.        Again, those transcripts were not
        15    even remotely accurate.
        16    BY MR. FREEDMAN:
        17               Q.        I did not mention the transcripts.
        18    I just said did you tell the Australian Tax Office
        19    such a trust was set up?
        20               A.        No, I did not say that there was a
        21    trust with Dave.         The tax office knew about all of
        22    my trusts, going back until 1996.               Craig Wright
        23    R&D was originally mentioned in an Australian
        24    court case in 2003 and all of those things were
        25    set up with their reciprocal Australian domiciled
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 4 of 31


                                                                         Page 104
         1    trust entity.        At no point was Dave Kleiman ever
         2    mentioned, whereas I listed all the beneficiaries,
         3    paid all the tax and recorded all the
         4    documentation for each of these entities, so there
         5    is not a Mr. Dave Kleiman as associated with any
         6    of them.
         7    BY MR. FREEDMAN:
         8               Q.        Did you ever mine Bitcoin into a
         9    Panama trust?
        10               A.        No, I did not mine Bitcoin into a
        11    Panama trust.
        12               Q.        Dr. Wright is this the same trust
        13    -- strike that question.            Dr. Wright, did you and
        14    Dave ever put assets into the same trust?
        15               A.        Dave has never had anything to do
        16    with any assets that I have owned, other than
        17    Coin-Exch.      The only company that Dave ever had
        18    shares for was Coin-Exch and that only occurred
        19    because I honoured a promise even though it turns
        20    out that the person I thought Dave was was
        21    different and that he never completed any task nor
        22    had anything that he promised to do.
        23    Unfortunately, Mr. Kleiman committed suicide four
        24    days before he would be required to put his
        25    Bitcoin that he promised he had into a company
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 5 of 31


                                                                         Page 105
         1    I had founded, but he was never associated with
         2    any trust I was involved with.
         3                         My trusts are family trusts, they
         4    don't involve anyone outside of my family.                  They
         5    don't involve friends, they don't involve
         6    co-workers and they don't involve anything else.
         7    At no point have any of my trusts mined Bitcoin.
         8    My trusts hold shares in companies that mined
         9    Bitcoin.      I have simplified this for people
        10    because it becomes difficult at times and they
        11    roll their eyes at me when I explain it.
        12                         I have a trust and that trust owns
        13    shares.     The shares are in a company.             The company
        14    is owned not in the past by multiple people.
        15    Those company records are all filed.                The taxes
        16    are paid, the employees are paid.               Then those
        17    companies act.        When I say I am mining Bitcoin and
        18    I have a staff member, an employee who is under a
        19    contract working for me, then I am mining Bitcoin.
        20    When someone runs a machine under my direction,
        21    I am mining Bitcoin.          When I say I am mining
        22    Bitcoin I mean that the trust that I founded runs
        23    a company that employs people that do an employed
        24    role to mine Bitcoin into the company, making the
        25    shares more valuable.          By the shares being more
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 6 of 31


                                                                         Page 130
         1               A.        Yes, I think it was his.
         2               Q.        Why did you take a staff member's
         3    phone number and not use your own?
         4               A.        It wasn't a phone number.
         5               Q.        Why did you take a staff member's
         6    phone and not your own?
         7               A.        Because we were developing an app
         8    and it was basically a company phone that was
         9    being used for the development of -- well, C01N
        10    had a wallet.        The wallet was going to be similar
        11    to something like HandCash or Sent B we have now,
        12    where you have a simplified phone web-based
        13    application allowing you to spend and receive
        14    Bitcoin online.
        15               Q.        You recognise, Dr. Wright, at the
        16    time you signed this declaration there was a
        17    significant amount of Bitcoin in these addresses?
        18               A.        Yes, I do.
        19               Q.        You put access to that significant
        20    amount of capital on to an employee's cell phone?
        21               A.        This was actually by employees.              It
        22    was in the company so there was a company thing
        23    doing -- where I said we are developing an
        24    application we are testing an application, so yes.
        25    What you seem to think though is owning the
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 7 of 31


                                                                         Page 131
         1    private key is the only part that makes you own
         2    Bitcoin, which is not correct at all.                You own
         3    Bitcoin because you have rights ----
         4               Q.        I did not ask you ----
         5               A.        Actually, you did.         You are asking
         6    me why I did that, that I did it and whatever
         7    else.
         8               Q.        Dr. Wright, I want to go back to
         9    the statement that these Bitcoin ended up in Tulip
        10    Trading.
        11               A.        Yes.
        12               Q.        At your previous depositions you
        13    have told us that you had a law firm in Panama
        14    called HighSecured that managed this Bitcoin for
        15    you; is that accurate?
        16               A.        At a later date, yes.
        17               Q.        You told us that HighSecured
        18    managed between 600-750,000 Bitcoin; is that
        19    accurate?
        20                         MR. RIVERO:      Object to form.
        21               A.        I would need to see the accounts,
        22    but somewhere around that amount at one stage,
        23    only at the beginning.
        24    BY MR. FREEDMAN:
        25               Q.        Then you said at your previous --
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 8 of 31


                                                                         Page 132
         1    you testified previously that you ended up
         2    spending all but a little over 100,000 of that
         3    Bitcoin in your various companies; is that
         4    accurate?
         5               A.        That is correct.
         6                         MR. RIVERO:      Object to the form.
         7    BY MR. FREEDMAN:
         8               Q.        And that Ritzela De Gracia from
         9    HighSecured was the woman who was managing those
        10    Bitcoin for you at HighSecured; is that accurate?
        11               A.        That was the final person.            There
        12    were other people.         I don't have the other names
        13    in front of me.
        14               Q.        And that she has fled and with her
        15    taken the balance of Bitcoin -- the little over
        16    100,000 Bitcoin with her; is that accurate?
        17                         MR. RIVERO:      Object to form.
        18               A.        She has taken some Bitcoin with
        19    her, yes.
        20    BY MR. FREEDMAN:
        21               Q.        Did she take the full 100,000 or so
        22    or did you get some of that back?
        23               A.        No, I didn't get that back.
        24               Q.        So far as you know, she disappeared
        25    with access to a little over 100,000 of your
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 9 of 31


                                                                         Page 133
         1    Bitcoin; is that accurate?
         2               A.        I don't know the exact amount.
         3               Q.        But somewhere in the ball park of
         4    100,000?
         5               A.        It's not my Bitcoin.
         6               Q.        Tulip Trading's Bitcoin; is that
         7    accurate?
         8               A.        It belongs to different
         9    assignments, different companies, whatever else,
        10    so you would have to look through all the
        11    assignments in the corporate records to which bit
        12    owns where.        Different companies, different groups
        13    owns different amounts and still hold different
        14    amounts.        I believe the Singaporean company still
        15    has rights to a certain amount, but I am not sure
        16    without going through accounts what the exact
        17    amounts that are owed, not owed etc.                This is the
        18    purchased Bitcoin, not the mined Bitcoin, none of
        19    which ----
        20               Q.        I understand.
        21               A.        I don't know -- without the
        22    accounts I don't know the exact amounts.
        23               Q.        I just want to understand; when you
        24    say you spent the 700, all but -- strike that.
        25    When you say you spent all but about 100,000 of
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 10 of 31


                                                                          Page 134
         1    the Bitcoin, do you actually mean transferred it
         2    across the blockchain or do you mean it was
         3    assigned out into various companies?
         4                         MR. RIVERO:       Object to form.
         5                A.       No.    When external transfers were
         6    done they were done by people moving Bitcoins, so
         7    assignments could be done but on external
         8    allocation all of the amounts would move.
         9    BY MR. FREEDMAN:
        10                Q.       If any of the Bitcoin that you
        11    purchased in Tulip Trading are still in the
        12    original wallets, is it fair to assume that
        13    Ritzela De Gracia has control over them?
        14                         MR. RIVERO:       Object to form.
        15                A.       No.
        16    BY MR. FREEDMAN:
        17                Q.       So, for example, I want to direct
        18    your attention back to one of the wallets that
        19    were in statutory declaration that we looked at.
        20    To the extent that one of those wallets has
        21    Bitcoin still inside of them, do you have control
        22    over those Bitcoin or does Ritzela De Gracia have
        23    control over that Bitcoin?
        24                A.       I don't have control over any of
        25    those Bitcoin.
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 11 of 31


                                                                          Page 176
         1               Q.        So two thirds?
         2               A.        Yes.
         3               Q.        Dr. Wright, I am going to share
         4    with you now a document I believe you just
         5    mentioned, which was produced in this litigation
         6    as Defense 1854321.            Tell me when you have that.
         7           (Exhibit Defense 1854321 referred to)
         8               A.        That is not a document I have just
         9    mentioned.
        10               Q.        Do you recognise this document?
        11               A.        Yes, I have seen this document.
        12               Q.        This purports to be a limited
        13    liability company agreement between the members of
        14    W&K Info Defense Research; do you see that?
        15               A.        Yes, I see that.
        16               Q.        Is this an authentic document?
        17               A.        Again, it is not my document so you
        18    are asking me about someone else's document and
        19    whether it is authentic.
        20               Q.        How is this not your document?
        21               A.        If I am not a shareholder, a member
        22    or whatever else, then how is it my document?                    I'm
        23    sorry, I don't see how ----
        24               Q.        How did you get this document?
        25               A.        This document is an operating
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 12 of 31


                                                                          Page 177
         1    agreement that was saved by, what do you call it,
         2    accounts of W&K and then other companies,
         3    including Cloud Croft.
         4               Q.        Dr. Wright, how did you get your
         5    hands on this document?
         6                         MR. RIVERO:       Object to the form.
         7               A.        I don't have my hands on this
         8    document.
         9    BY MR. FREEDMAN:
        10               Q.        How did you get this document in
        11    your possession?
        12               A.        At present this document is not in
        13    my possession.
        14               Q.        Dr. Wright you are aware that your
        15    lawyers produced this document to us, are you not?
        16               A.        No, I am not.
        17               Q.        That is interesting because your
        18    lawyers told me that you are the one that found
        19    these documents on external media, like CDs or
        20    junk drives and you provided it in January 2020;
        21    is that not true?
        22                         MR. RIVERO:       Object to the form.
        23               A.        My lawyers were given external
        24    devices and equipment from Lynn and other such
        25    things.      I don't know what is on any of those
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 13 of 31


                                                                          Page 178
         1    devices, nor do I know what Lynn has given.
         2    BY MR. FREEDMAN:
         3               Q.        Did Lynn give you those devices?
         4               A.        I have not checked anything, so
         5    I don't know ----
         6               Q.        That is not what I asked you.              I
         7    asked you if Lynn gave you those devices, not if
         8    you checked them.          I asked you did Lynn give you
         9    those devices.
        10               A.        I just made a statement.            I said
        11    Lynn gave me some things, different equipment
        12    etc., and Lynn gave me access to other files and
        13    I also had other files from company records.
        14    I did not check any of them so I cannot tell which
        15    this is from.
        16               Q.        When did you get these devices?
        17               A.        The ones from Lynn I got -- I can't
        18    remember exactly when.           Not that long ago.
        19               Q.        Was it January of 2020?
        20               A.        I don't remember.
        21               Q.        Was it December of 2019?
        22               A.        I don't remember.
        23               Q.        How did you know that you should
        24    provide these documents to your lawyers?
        25               A.        I just provide everything to my
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 14 of 31


                                                                          Page 190
         1    Satoshi on Bitcointalk.org?
         2               A.        As I just stated, Bitcointalk.org
         3    was not the original forum.             The original forum
         4    was Bitcoin.org/forums.
         5               Q.        Dr. Wright, Satoshi opened an
         6    account on what eventually became Bitcointalk.org
         7    November 19, 2019 at 7.12.39 p.m.               Did you open
         8    that account?
         9               A.        No.    Bitcoin.org/forums was
        10    originally that and that was migrated to a new
        11    site, so you are confusing the two.                The old site
        12    that had all my posts was migrated to a new site.
        13               Q.        So the account that now resides on
        14    Bitcointalk.org and reflects the name Satoshi that
        15    was registered on November 19th 2009, you did not
        16    open that account?
        17               A.        Bitcointalk was not the original
        18    forum site.       Bitcointalk was formed to migrate the
        19    forum site.
        20               Q.        So Dave opened that account?
        21               A.        No, Dave did not open that account.
        22    Dave was not able to.           Dave was actually in
        23    hospital.       Dave was under operations and
        24    unconscious during some of the times when Satoshi
        25    was communicating, when I was communicating.                    Dave
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 15 of 31


                                                                          Page 191
         1    was literally out.           He was not available, not able
         2    to talk because when you are under anaesthetic --
         3    not local -- when he was knocked out, under full
         4    complete surgery, it is not possible to sit there
         5    on your laptop and type messages.
         6               Q.        Have you tried to log into any of
         7    the accounts you opened as Satoshi, on any forum,
         8    to collect documents for this case?
         9               A.        No.
        10               Q.        Why not?
        11               A.        Because Bitcoin.org/forums no
        12    longer exists.        The original site, the original
        13    SourceForge repository, were all disabled.                     It was
        14    migrated in I believe 2013 at the latest, where
        15    Gavin Andreson and others stopped SourceForge,
        16    which I prefer, and started using Github.                  The
        17    website was migrated earlier than that.                  The
        18    original forums were altered and changed so that
        19    new administrators -- not me -- could be
        20    appointed.
        21               Q.        Dr. Wright, wouldn't your password
        22    still open that account?
        23               A.        No, they would not.
        24               Q.        Have you tried?
        25               A.        Nope.
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 16 of 31


                                                                          Page 192
         1               Q.        Have you tried to collect e-mails
         2    from Satoshi's GMX account for this case?
         3               A.        No.    The GMX account was
         4    compromised years ago.
         5               Q.        Did you try to log in and get the
         6    documents from it?
         7               A.        The GMX account was compromised
         8    years ago.       The GMX account no longer exists.               The
         9    compromise happened more than five years before
        10    this case.
        11               Q.        "Compromised" meaning the password
        12    was changed?
        13               A.        No, meaning totally taken over.
        14    After it was closed down a new Satoshi e-mail
        15    account was started.
        16               Q.        So the Satoshi GMX account no
        17    longer exists; is that accurate?
        18               A.        No, there is a new Satoshi GMX
        19    account.
        20               Q.        The original e-mails no longer
        21    reside in your Satoshi GMX account; is that
        22    accurate?
        23               A.        Yes.
        24               Q.        Did you try to log into Satoshi's
        25    Vistomail account to collect documents for this
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 17 of 31


                                                                          Page 193
         1    case?
         2               A.        No, I did not.
         3               Q.        Why not?
         4               A.        Because I have not logged into
         5    there for ages and Vistomail requires payment.
         6    Without payment the account goes into lockdown and
         7    basically you end up not being able to log in.
         8               Q.        Can you pay and log back in?
         9               A.        No.     Vistomail is not a standard
        10    open thing where you can communicate with anyone
        11    properly.       It is run by a bunch of anarchists who
        12    -- yes, well, they are anarchists.                On top of that
        13    the site was taken over in 2013.               A new company
        14    bought the site and re-enabled a new version, so
        15    the disabled accounts no longer exist.
        16               Q.        Have you tried logging into
        17    Satoshi's Anonymous Speech account to provide
        18    documents for this case?
        19               A.        Anonymous Speech and Vistomail are
        20    the same server.           If you have Satoshi@vistomail.
        21    anything and Satoshi@anonymousspeech. anything,
        22    they are the same account.
        23                         MR. FREEDMAN:        Can we take a two
        24    minute break.
        25               (Recess at 4.55 p.m. to 5.04 p.m.)
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 18 of 31


                                                                          Page 194
         1                         MR. FREEDMAN:        I just got back.
         2    How much time have we been on the record for?
         3                         THE VIDEOGRAPHER:         Four hours and
         4    eight minutes.
         5    BY MR. FREEDMAN:
         6                Q.       Dr. Wright, I am going to put up a
         7    PDF of an e-mail for you.             Can you let me know if
         8    you see it.       It has been produced as Defense
         9    46098.      Dr. Wright, can you see that now?
        10             (Exhibit Defense 46098 referred to)
        11                A.       Yes, I see this now.
        12                Q.       Okay.     Do you recognise this as an
        13    e-mail from you to Mark Italia at the Australian
        14    Tax Office, with a cc to your wife?
        15                A.       As a director and Jamie Wilson as
        16    the CFO at the time.           That was something that was
        17    instructed to be sent.
        18                Q.       Okay, but it is something that you
        19    sent?
        20                A.       It is something I instructed to be
        21    sent.
        22                Q.       Did you look it over before you
        23    sent it?
        24                A.       I -- what do you call it --
        25    dictated it, so ----
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 19 of 31


                                                                          Page 226
         1    e-mails are, so I am not sure -- it is Craig
         2    Wright to Craig Wright but that could be any
         3    e-mail, so I can't comment on that.                Anyone can
         4    send an e-mail address to be anything, so the
         5    "from" name without the e-mail address means
         6    nothing and the "to" name without the e-mail
         7    address means nothing.
         8               Q.        So you don't recognise this e-mail
         9    then?
        10               A.        I cannot say whether this is an
        11    e-mail that was forwarded to myself or which
        12    particular e-mail that it might have been
        13    forwarded to.
        14               Q.        Okay.     Dr. Wright I am going to
        15    share with you another document; Defense 68503.
        16    Do you see this document?
        17              (Exhibit Defense 68503 referred to)
        18               A.        I see a document, yes.
        19               Q.        Do you recognise this document?
        20               A.        It looks familiar, but I would have
        21    to -- I cannot prove every line by looking at it.
        22               Q.        It also has a history of e-mails
        23    that appear to be between you and Dave, and they
        24    appear to be signed by PGP key.               Do you see that?
        25               A.        I do.
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 20 of 31


                                                                          Page 227
         1               Q.        Do these appear to be real e-mails
         2    between you and Dave?           Sorry, did you answer that?
         3               A.        Was that a question?
         4               Q.        Do these appear to be real e-mails
         5    before between you and Dave?
         6               A.        You did not say "do these", you
         7    said "these appear".           Yes, they appear reel.
         8               Q.        Dr. Wright, is it your position
         9    that everything with the DEFAUS Bates stamp is
        10    fabricated?
        11               A.        I cannot say whether everything is,
        12    but you are talking about machines that are
        13    captured from my wife's e-mail and my e-mail when
        14    we were no longer even in the country, so you are
        15    talking about even our personal e-mails and our
        16    children's details on machines that, well, quite
        17    simply should never have ever had access to that
        18    material.       So if you have something there then you
        19    have effectively had machines that have been
        20    hacked, and I would not trust anything that has
        21    been hacked other than to show that there has been
        22    something hacked.
        23               Q.        Dr. Wright, did you ever tell Ira
        24    that he would be releasing you from claims if he
        25    accepted shares in Coin-Exch?
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 21 of 31


                                                                          Page 228
         1               A.        No, I never made any such thing.
         2               Q.        Did you ever tell Ira that he would
         3    be waiving any claims against you if he accepted
         4    shares in Coin-Exch?
         5               A.        No, I did not say anything like
         6    that.
         7               Q.        Did you ever sell your shares in
         8    Coin-Exch?
         9               A.        I did not sell my shares in
        10    Coin-Exch, I still have them.              I have not said
        11    anything about what Ira would or would not do
        12    because Ira is very simply a shareholder, so when
        13    I was no longer a director I would not say
        14    anything.       Before, when I was a director, it is
        15    very simple; you don't tell shareholders about
        16    claims or anything like this.              You have a valuable
        17    asset; what you choose to do with it is up to you.
        18    It is not my place, as a director of a company, to
        19    tell you what you should do with them, whether you
        20    should hold them, sell them or do anything else.
        21    My place as a director is to give you the books
        22    and accounts as they are signed off by the audit
        23    committee, as the independent and external
        24    auditors have signed them off, and hand them to
        25    the shareholders.
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 22 of 31


                                                                          Page 241
         1                         JUDGE REINHARDT:         Well, Mr. Rivero,
         2    I have been listening to the whole deposition.
         3    Mr. Rivero, if you want to be heard I will hear
         4    you.
         5                         MR. RIVERO:       The Bates labelling is
         6    our Bates labelling, of course.               The DEFAUS Bates
         7    label resulted specifically from a plaintiff
         8    request that we make sure to identify documents
         9    that we were asked, as part of these conferences
        10    and decisions, to obtain from sources in Australia
        11    like counsel etc.          That is how it came about.            So
        12    to ask Dr. Wright anything about how we did that
        13    is to evade the privilege right.
        14                         JUDGE REINHARDT:         The ruling is
        15    this; Dr. Wright, if you know the answers to these
        16    questions of your own personal knowledge, not
        17    based upon information that was conveyed to you by
        18    your lawyers, you should answer the question.                    If
        19    you only know the answer to the question because
        20    your lawyers told you something in confidence in
        21    your attorney-client relationship, then you don't
        22    have to answer the question.              If you don't know
        23    the answer to the question simply say you don't
        24    know the answer to the question.               With that
        25    instruction I will allow -- Mr. Freedman, ask your
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 23 of 31


                                                                          Page 242
         1    question and Dr. Wright you can respond
         2    accordingly.
         3                         THE WITNESS: Thank you, sir.
         4    BY MR. FREEDMAN:
         5               Q.        Dr. Wright, how do you know whether
         6    a document came from an Australian device?
         7               A.        Discussions with my lawyers.
         8               Q.        How do you know that documents that
         9    came from an Australian device are untrustworthy?
        10               A.        Discussions with my lawyers.
        11               Q.        How do you know that there is a
        12    higher potential for documents that were in
        13    Australia -- strike that.            How do you know that
        14    documents that were in Australia were susceptible
        15    to being manipulated?
        16               A.        I was not in Australia, so
        17    therefore any machines that are being altered,
        18    accessing in my e-mail, my wife's e-mail, running
        19    a thing -- Ramona copy -- that was sending all
        20    e-mails to and from her into other addresses,
        21    could not be valid.          If someone is accessing our
        22    personal e-mails and doing that without
        23    authorisation and it is going into machines that
        24    we had no idea were receiving and altering our
        25    e-mails, then I would that they cannot be trust.
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 24 of 31


                                                                          Page 243
         1               Q.        If the documents that came from
         2    Australia came from your Australian counsel would
         3    they then be trustworthy?
         4               A.        No, because we were not in
         5    Australia at all at the end.              If a machine has
         6    been captured in 2016, purporting to be Craig
         7    Wright's machine, when Craig Wright had not been
         8    in Australia and had no computers with him in
         9    Australia, then there is a real problem.                  Someone
        10    running a computer and e-mail as me, in Australia,
        11    ,was not authorised at any point.
        12               Q.        But if you e-mailed an e-mail to
        13    your lawyer while you were still in Australia and
        14    then your lawyers collected that e-mail last year
        15    from that lawyer, do you have any reason to
        16    suspect that that document would be manipulated?
        17               A.        Yes, I do.
        18               Q.        Why?
        19               A.        These came from discussions with my
        20    lawyer.
        21               Q.        So is it an accurate statement that
        22    the only way you know that a document you sent to
        23    your lawyers in Australia while you were in
        24    Australia and was collected from those lawyers in
        25    2019 would be susceptible to manipulation is
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 25 of 31


                                                                          Page 244
         1    through discussions with your lawyers?                 You have
         2    no other knowledge of that; is that an accurate
         3    statement?
         4               A.        Through discussions with my lawyers
         5    and the forensic people that they are using,
         6    I have come to determine information concerning
         7    the machines in Australia.
         8               Q.        Which machines in Australia are you
         9    referring to?
        10               A.        I don't have that information in
        11    front of me.        My lawyers have it.
        12               Q.        I need to know which machines you
        13    claim have been manipulated, so I can identify
        14    documents that you cannot say are manipulated.                    We
        15    need to have a common understanding of which
        16    documents you think might be susceptible to
        17    manipulation, so please tell me do you know any of
        18    the Australian devices that have been manipulated?
        19               A.        I know some of the identifiers
        20    associated with Australian devices, yes.
        21               Q.        Please give them to me.
        22               A.        The HTC phone was actually a
        23    company phone that was run by a number of people
        24    in the system engineering department.                 It was
        25    designed to have apps that we were developing run
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 26 of 31


                                                                          Page 245
         1    on it.     I did not realise that after I had given
         2    it back to the company, after doing some
         3    demonstrations, that I had not wiped it, which
         4    would allow people to keep using my e-mail and
         5    have access to other such things.               On top of that,
         6    there are IP addresses associated with Big Pond
         7    and other accounts in Brisbane.               The Brisbane IP
         8    addresses are not mine.            Some of those are
         9    associated with Jamie Wilson and other people.
        10    Jamie Wilson was working with a person that I
        11    fired and also Jamie Wilson has fabricated a
        12    number of documents, such as a power of attorney
        13    over the patent that I created.               He has
        14    fraudulently created assignment documents to file
        15    the patent in America and has actually used my
        16    signature, if we call it that, to file those
        17    documents.
        18                         Investigation of the documentation
        19    from the lawyers has turned up that some of the
        20    signatures that are on some of my documents --
        21    'my' -- turn out to be signed by someone else's
        22    hand.     Some of that hand in some of the early ones
        23    also happens -- which I have not gone over with my
        24    lawyers in full detail yet and I will not here --
        25    to match Mr. Wilson.           Mr. Wilson seeks to keep IP
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 27 of 31


                                                                          Page 246
         1    that is not his.
         2                         Other people in my company sought
         3    to sell some of the intellectual property that I
         4    was working on.         We have documented exchanges
         5    between some of the people who were let go and
         6    companies, including a French bank, for the sale
         7    of intellectual property.            Jamie Wilson had
         8    potentially a deal for $100 million.                 If that deal
         9    had gone through and he had managed to get access
        10    to the intellectual property, some of the staff
        11    members, including some of the development and
        12    coding staff, would have been cut in on the deal.
        13    The IP addresses of each of those machines, of
        14    course, is suspect.
        15                         Anything where it is a Ramona copy
        16    account for things rather than an exchange Ramona
        17    account -- you see, if you are an exchange
        18    administrator it is very simple to have a
        19    completely copied e-mail account.               You can
        20    actually copy the mailbox and have everything
        21    sent.     Unfortunately, when you run a company you
        22    have to trust people who work for you.                 Ramona's
        23    account, where it was Ramona copy, was running
        24    simultaneously to an account, Ramona Watts.                   All
        25    of the e-mails in and out of Ramona copy were sent
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 28 of 31


                                                                          Page 247
         1    with the same e-mail address and everything would
         2    be received.        All of those things I know are
         3    indicators.
         4               Q.        Dr. Wright, I am going to share
         5    with you a document that has been produced in this
         6    litigation, Defense 1674223.              Do you see that
         7    document?
         8             (Exhibit Defense 1674223 referred to)
         9               A.        Can you zoom in a little bit,
        10    please?
        11               Q.        I can.     How is that?
        12               A.        That is much better.
        13               Q.        Do you recognise this as an e-mail
        14    you sent to Calvin Ayre, Stefan Matthews, Andrew
        15    Sommer and other individuals in mid-2015?
        16               A.        It looks very familiar to it, yes.
        17               Q.        Take a look at it and let me know
        18    if it is an exact copy of the e-mail you sent.
        19               A.        I cannot tell you whether it is an
        20    exact copy but I can see whether it is familiar.
        21    Yes, that looks familiar.
        22               Q.        I am now going to show you DEFAUS
        23    112094.      Do you see this is a draft of a
        24    discretionary trust deed?
        25             (Exhibit Defense 112094 referred to)
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 29 of 31


                                                                          Page 248
         1               A.        I see that is what it says.
         2               Q.        Do you see here it lists W&K Info
         3    Defense Research as trustee?
         4               A.        I see that is what it says.
         5               Q.        Do you see this annotation
         6    "movement of Bitcoin following ATO asset reversal
         7    see CSW issues (2010)"?
         8               A.        Yes, I see that is what it says.
         9               Q.        That same annotation is on the
        10    Tulip Trust 2 document you handed up to the court;
        11    do you recall that?
        12               A.        No.    I don't recall everything that
        13    is in the trust documents, no.
        14               Q.        Is this a draft, an earlier draft
        15    of Tulip Trust 2?
        16               A.        No, this is not a trust document at
        17    all.
        18               Q.        It is entitled Discretionary Trust
        19    Deed.
        20               A.        Can you go through the rest and
        21    have a look?        (Document scrolled through)            Stop
        22    for a moment.        Yes, can you go back up.
        23               Q.        Yes.    Where would you like me to
        24    go?
        25               A.        The first page again.           Yes, this is
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 30 of 31


                                                                          Page 249
         1    a fabrication.
         2               Q.        This is a forgery?
         3               A.        There are multiple documents that
         4    have been joined.          If you look at the end you will
         5    see "page 1 of 2" at the end of the document.
         6               Q.        They all say 1 of 2.
         7               A.        Then that is not correct.            These
         8    things are -- sorry.           No, this is not correct.
         9               Q.        Dr. Wright, in this trust document,
        10    which looks remarkably similar to Tulip Trust 2,
        11    you have the first appointer being Dave Kleiman of
        12    W&K Info Defense Research.
        13               A.        No, this is not a trust document.
        14    This is more likely something taking the trust
        15    document and seeking to alter it.
        16               Q.        Dr. Wright, I am showing you what
        17    has been produced as Defense 28003.                It appears to
        18    be an e-mail from you to yourself.                You put an
        19    annotation to yourself, "your eyes only - to
        20    discuss".       Below, you have forwarded on e-mails
        21    between you and Dave Kleiman.              Do you recognise
        22    this?
        23              (Exhibit Defense 28003 referred to)
        24               A.        I recognise discussions at that
        25    time.     As I said, certain things get burnt into my
Case 9:18-cv-80176-BB Document 512-3 Entered on FLSD Docket 05/21/2020 Page 31 of 31


                                                                          Page 250
         1    mind.     IFIP-WG11.9 is the 2013 conference to do
         2    with digital forensics that was to be held in
         3    Orlando, Florida.          I was putting a paper in for
         4    that conference.         The paper I didn't end up
         5    finalising.       I had made a promise to David Kleiman
         6    that I would put a paper in because I would be
         7    attending and visiting in the January/February
         8    period in Florida if I had presented that paper.
         9    The tax deductible thing about that is why I had
        10    done it, so I sent back communications with Dave.
        11    The fact that I had digital forensic
        12    qualifications meant that it would have been tax
        13    deductible, so it is a good way of having a quick
        14    holiday, meeting up with a friend and being able
        15    to claim the tax on it, which is what academics
        16    do.
        17                         Unfortunately though, the
        18    Australian Tax Office had not settled their
        19    information properly and what had occurred is that
        20    all of that fell through, so the IFIP material
        21    does not match what you are calling for.                  We need
        22    to discuss -- the "trust" misspelt and whatever
        23    else is not the e-mail.            The e-mail I have burnt
        24    in my mind because I still feel guilty about it,
        25    is a communication between myself and Dave Kleiman
